Citation Nr: 1409411	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  09-09 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

1.  Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of the veteran's death, including as due to exposure to herbicides.  

2.  Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Robert V. Chisolm, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and daughter



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970.  He died in February 2006, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Albuquerque, New Mexico, Department of Veterans Affairs (VA) Regional Office (RO), which denied the appellant's claim for service connection for the cause of the Veteran's death and also a claim for DIC benefits pursuant to 38 U.S.C.A. § 1318 (West 2002 & Supp. 2013).  

The appellant testified at a Travel Board hearing before a Veterans Law Judge (VLJ) in June 2009.  The Board remanded the claims for further development in February 2010.  In December 2010, the appellant was notified that the VLJ that held her hearing in June 2009 no longer worked for the Board, and in January 2012, she testified at a videoconference hearing before the undersigned VLJ.  

In a decision dated in July 2012, the Board denied the appeal.  The appellant then appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In a December 2012 joint motion for remand (JMR) filed with the Court, the parties (the appellant and the VA Secretary) requested that the Board decision be vacated and remanded; a Court order granted the joint motion.  




In April 2013, the Board requested an expert medical opinion from a Veterans Heath Administration (VHA) specialist to determine the etiology of the Veteran's diabetes mellitus.  A VHA opinion was obtained from a Pathologist in May 2013, and the opinion was forwarded to the appellant's representative, who provided written comments.  The case was remanded by Board in November 2013.  


FINDINGS OF FACT

1.  The Veteran died in February 2006 due to brain cancer.   

2.  At the time of the Veteran's death, service connection had been established for posttraumatic stress disorder (PTSD), rated as 70 percent; eczema, rated as 30 percent; and osteoarthritis of the metatarsophalangeal joint of the left foot, rated as 20 percent.  A total rating based upon individual unemployability (TDIU) was granted effective from August 2002.  

3.  One or more service-connected disabilities did not cause or contribute to the Veteran's death.  

4.  Brain cancer was first demonstrated years after service, is not due to Agent Orange or petrochemical exposure, and is not related to service-connected eczema.  

5.  The Veteran was not entitled to receive a 100 percent disability rating prior to August 2, 2002.   




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1116, 1310, (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.307, 3.310, 3.312 (2013).

2.  The criteria for benefits under 38 U.S.C.A. § 1318 have not been met. 
38 U.S.C.A. § 1318 (West 2002 & Supp. 2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a letter dated in April 2010, the RO notified the appellant of the information necessary to substantiate the claim for service connection for the cause of the veteran's death, and of her and VA's respective obligations for obtaining specified different types of evidence.  She was provided a statement of the conditions for which the Veteran was service-connected at the time of his death.  She was advised of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, and based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  She was provided with information regarding effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Although the letter was not sent prior to the initial determination, subsequently, the claim was readjudicated, and a supplemental statement of the case was provided in February 2011, thus correcting the timing defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  

VA also has a duty to assist by making all reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  Service treatment records were obtained, as were available VA and private treatment records.  A VA medical opinion was obtained in October 2010, and a VHA opinion was obtained in May 2013.  

Additionally, the appellant testified at a Travel Board hearing in June 2009.  That VLJ retired, and she was offered and accepted to present testimony at another VA hearing.  She then testified at a videoconference hearing before the undersigned VLJ in March 2012.  The Board explained the scope of the claim, and elicited information concerning outstanding records, which the Board subsequently attempted to obtain on remand, thus complying with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, no prejudice with respect to the most recent hearing has been alleged.  See Shinseski v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet.App. 128 (2008). 

A VA medical opinion was obtained in October 2010, and, pursuant to the December 2012 JMR, a VHA opinion was obtained in May 2013.  As discussed below, the VA opinions are adequate for the purpose of deciding the claim on appeal.  The physicians reviewed the claims file and medical history, provided a sufficient rationale for their stated opinions that, taken as a whole, is consistent with their findings and the evidence of record.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)).  

The appellant, through her representative, contends that the May 2013 opinion was inadequate.  Substantive criticisms of the opinion will be addressed below in the discussion of the merits of the, since they are concerned with the weighing and evaluation of the evidence.  The representative also argues that the opinion is inadequate because the author of the opinion was not, as had been requested, a Neuropathologist, but a Pathologist.  The opinion request was sent to a Chief of Staff of a VA facility, to be forwarded to an appropriate physician, identified in the letter as a "Neuropathologist."  The Chief of Staff forwarded the opinion request to a physician on her staff whom she believed was appropriate, and there is no indication that the author of the opinion lacked the competence to provide the opinion.  He was in fact the Chief of Pathology and Laboratory Medicine Services at the VAMC.  The Board finds that under these circumstances, it is appropriate for the Board, which does not have medical expertise, to defer to the selection to the Chief of Staff, who, as a physician, has more familiarity with both the specific expertise required for the opinion, as well as of the qualifications of her staff to provide such an opinion.  Moreover, the JMR did not designate any specific specialist.  Given these factors, the Board finds that the opinion substantially complies with the VHA request, the intent of which was to obtain an opinion from a physician qualified to provide such an opinion.  McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (remand terms must be complied with, unless an explanation is provided as why the terms will not be fulfilled).  Thus, there has been substantial compliance with the prior remand directives.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (the appellant is entitled to substantial compliance with the Board's remand directives).  

In arguments dated January 22, 2014, the appellant's representative requested a copy of the VHA opinion author's complete curriculum vitae.  Evidence received from the appellant's representative on January 28, 2014, contains a complete 6-page curriculum vitae of the physician, and, therefore, the Board finds that there is no outstanding request for the information.  

As will be discussed below, the appellant's claim for DIC benefits under the provisions of 38 U.S.C.A. § 1318 is being denied because of the lack of legal merit.  Therefore, VA had no duty to notify or assist the appellant in conjunction with the claim.  

II.  Service Connection for the Cause of the Veteran's Death

To establish service connection for the cause of the veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal relationship.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Where a disability that caused the Veteran's death was not service-connected during his lifetime, service connection for the cause of death may nevertheless be granted if the evidence establishes that the disability causing death resulted from disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted on a presumptive basis for certain chronic diseases, such as malignant tumors, if manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Service treatment records do not reflect treatment or diagnoses related to brain cancers.  Likewise, records do not show brain cancer within a year of the Veteran's discharge from service in 1971.

After service, private and VA treatment records show that in January 2006, the Veteran was seen for ear pain, which persisted despite treatment.  He began to develop headaches, mental status changes, and other symptoms that prompted a computerized tomography (CT) scan on January 13, 2006, which disclosed a left frontal mass, consistent with a primary neoplasm.  He was medivaced to the Tucson VAMC, where a magnetic resonance imaging (MRI) scan on January 14, 2006, disclosed a large mass, most likely a glioblastoma multiforme (GBM).  On January 17, 2006, he underwent resection of a fragment of the tumor, which revealed pathology consistent with a low grade astrocytoma.  

Subsequently, on February 3, 2006, a neuro-oncology tumor panel conference at University Medical Center resulted in a consensus that it was in all likelihood a high grade glioma; the pathologist thought that the biopsy had been taken from the margin, which explained the difference in diagnosis.  The tumor board concluded that additional surgery was not recommended, but that further palliative measures including radiation and chemotherapy should be provided.  After that, his treatment was limited to palliative care.  Those records include show some reports on which the diagnosis was noted to be GBM, and others where astrocytoma was noted.  At the time of his death on February [redacted], 2006, he was receiving palliative care in a VA facility.

According to his death certificate, the Veteran died in February 2006 at the age of 56 years.  The immediate cause of death was noted to be astrocytoma; no contributory, secondary, or underlying causes were noted.  

Although the cause of death listed on the death certificate was astrocytoma, other records reflect a diagnosis of GBM.  In this decision, as will be discussed below, the terms astrocytoma, GBM, brain tumor, and brain cancer may all be used to refer to the Veteran's disease.   

At the time of his death, service connection was in effect for PTSD, rated as 70 percent disabling; eczema, rated as 30 percent disabling; and osteoarthritis of the metatarsophalangeal joint of the left foot, rated as 20 percent disabling.  A TDIU was granted effective from August 2002.  

The appellant's contends that the Veteran's fatal brain cancer resulted from his exposure to Agent Orange and/or petrochemicals while in Vietnam.  

A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides such as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  Here, the Veteran received the Combat Action Ribbon based on action in Vietnam during the Vietnam era.  Thus, the Veteran is presumed to have been exposed to herbicides during service.  

If a veteran was exposed to an herbicide agent during active military service, certain specified diseases shall be service-connected, subject to the requirements of 38 C.F.R. § 3.307(a), even if there is no record of such disease during service.  However, no form of brain cancer is currently among the diseases presumptively associated with Agent Orange exposure.  38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e).  

The presumptive diseases are selected by VA based on periodic review and evaluation by the National Academy of Sciences (NAS) of the available scientific evidence regarding associations between diseases and exposure to dioxin and other chemical compounds in herbicides.  See Agent Orange Act, Feb. 6, 1991, P.L. 102-4, § 3, 105 Stat. 13; Aug. 14, 1991, P.L. 102-86, Title V, § 503(a), (b)(1), 105 Stat. 424, 425.  A disease is considered presumptively associated with Agent Orange exposure if there is a positive association shown by analysis of medical and scientific evidence; an association is considered positive if the credible evidence for the association is equal to or outweighs the credible evidence against the association.  See 38 U.S.C.A. § 1116(b)(3).  

NAS published its initial findings in 1993, and then, beginning in 1996, has published biannual reviews, and, after reviewing this and other information, VA has periodically updated its regulations.  In addition, VA has published notice, in the Federal Register, of diseases determined to be not associated with exposure to herbicide agents on several occasions, most recently in August 2012, based on the findings in the NAS Update 2010.  See 77 Fed. Reg. 47,924 (Aug. 2012).  Brain cancers were found to be not associated with herbicide exposure.  

In December 2013, NAS publicly released Veterans and Agent Orange: Update 2012, which describes the relevant scientific and medical evidence identified subsequent to the last prior NAS review, Veterans and Agent Orange: Update 2010.  Update 2012 shows that NAS has continued to monitor the question of brain cancer.  According to this report, in people over 45 years old, "about 90% of tumors that originate in the brain are gliomas-astrocytoma, ependymoma, oligodendroglioma, or glioblastoma multi-forme."  Veterans and Agent Orange: Update 2012, 433 (Institute of Medicine 2013).  

The only well-established environmental risk factor for brain tumors was noted to be exposure to high doses of ionizing radiation.  Exposure to petroleum products was "unproved" as a risk factor, and it was commented that the cause of most brain cancers was unknown.  Update 2012, 444.  

The report noted that since Update 2010, several studies relevant to the possibility of an association between the chemicals of interest and brain cancer had been identified, including cohort and case-control studies.  Id., at 455.  Most recent studies were consistent in identifying no relationship between exposure to the chemicals of interest and the development of brain cancers.  Id.  A few studies are somewhat suggestive of an association, but these studies had limited exposure specificity or limited precision because of small sample size.  Id.  It was concluded that on the basis of the epidemiologic evidence from new and previously reported studies of populations that had potential exposure to the chemicals of interest, there was "inadequate or insufficient evidence to determine whether there is an association between exposure to the chemicals of interest and brain cancer and other nervous system cancers."  Id.  

Because the NAS finds that an association exists if the credible evidence for the association is equal to (or outweighs) the evidence against, the conclusion that there is insufficient evidence to determine whether an association exists does not mean that there is an approximate balance.  Detailed explanations of the specific methodology and findings can be found in Update 2012.  

Where the evidence does not warrant presumptive service connection, a claimant is not precluded from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  This is particularly important when there is an approximate balance of positive and negative evidence in an appellant's particular case because a claimant is entitled to the benefit of the doubt.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  However, establishing "[a]ctual causation carries a very difficult burden of proof."  Combee, at 1042.  In this regard, the Board emphasizes, as noted above, the comprehensive review of studies by NAS, and the standard employed by VA in determining a presumption exists, which is an approximate balance of credible evidence.  

Here, in support of her contention that Agent Orange and petrochemicals caused the Veteran's brain cancer, the appellant submitted excerpts from an article found at "emedicine.com," on Glioblastoma Multiforme, by J. Bruce, M.D.  According to the submitted article, under "Causes," it was noted that "[t]he only consistently identified risk factor is chronic exposure to petrochemicals."  However, the Board observes that this statement is not contained in the version of that article currently available, which effectively nullifies the statement, especially as the basis for the comment cannot be ascertained.  In contrast, the version available in January 2014, submitted on behalf of the appellant, states that "studies of association with head injury, N-nitroso compounds, occupational hazards, and electromagnetic field exposure have been inconclusive."  Unlike the prior version, this contained a citation to the authority, which was a medical journal article entitled Epidemiology of Brain Tumors.  This is similar to the NAS Update 2012, which noted that exposure to petroleum products was "unproved" as a risk factor.

In January 2014, the appellant submitted an internet article on glioblastomas, reported on a website for an organization identified as IRSA, noted by the representative to signify the International Radio Surgery Association.  According to this article, "people exposed to certain chemicals, such as petrochemicals, pesticides and formaldehyde, appear to be at higher risk of developing a malignant brain tumor than those who are not exposed."  This article did not contain any citation to authority for that proposition, nor identify the author, which lessens the probative value of the statement. 

The appellant and her daughter testified at a Travel Board hearing in June 2009.  The appellant testified as to her belief that the Veteran's brain cancer was caused by Agent Orange exposure.  She and her daughter testified to the short period of time between the Veteran's symptoms, his diagnosis, and his death.  They also indicated that they were told by medical personnel that many Vietnam Veterans had been treated for brain cancer.  The appellant testified again, this time before the undersigned VLJ at a videoconference hearing in March 2012.  Her testimony was essentially the same.  However, she indicated that she had no medical evidence linking Agent Orange exposure to the Veteran's astrocytoma or glioblastoma multiforme.  

The appellant also testified as to her second theory of entitlement, which is that she believes that the Veteran's service-connected skin condition was a manifestation of the poisoning of the Veteran by Agent Orange in service.  At her later hearing, she indicated that she believed that the Veteran's skin condition was so extreme that it was an outward manifestation or a sign linking to his brain cancer.  Several lay statements were submitted, attesting to the severity of the Veteran's skin condition over the years.  

Service connection may be granted on a secondary basis for a disability which is proximately due to or the result of an established service- connected disorder.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(c) (2013); see Allen v. Brown, 8 Vet. App. 374 (1995).

However, there is no medical evidence linking the skin condition to brain cancer.  The appellant points to a letter from VA to the Veteran dated in February 2006, in which it was stated that "the only service-connected condition due to exposure to Agent Orange is your eczema."  This was apparently in error, because the grant of service connection for eczema was not based on Agent Orange exposure.  In any event, even if it were, this would not affect the decision, because the Veteran was already presumed to have been exposed to Agent Orange, by virtue of his Vietnam service.  The question, in that context, is whether the brain cancer is related to such exposure.  

A VA medical opinion was rendered in October 2010 regarding the etiology of the Veteran's astrocytoma.  The physician stated that it was less likely as not that the Veteran's death from astrocytoma was caused by exposure to herbicides.  He indicated that he had reviewed the entirety of the claims folder, and searched the medical literature.  He indicated that there were no findings to date that have linked astrocytoma to Agent Orange herbicide.  He also opined that it was less likely than not that the Veteran's service-connected eczema or skin condition was the principal or contributory cause of his death.  The opinion also related that review of the medical evidence failed to present any evidence of metastatic astrocytoma to the skin.  

A VHA opinion was obtained in May 2013, from the Chief of Pathology and Laboratory Services at a VA medical center (VAMC).  The physician noted that the Veteran had died at the age of 56 because of astrocytoma (brain tumor), which had been established after brain surgery and biopsy in January 2006.  With reference to the assertion that the astrocytoma was related and due to Agent Orange and petrochemical (kerosene and diesel fuel) exposure, he replied that to his knowledge, and according to the published clinical and scientific studies, there was no evidence of association or cause and effect relationship between astrocytoma and Agent Orange or the mentioned petrochemical exposure.  He identified his sources as the National Academy of Sciences, International Agency for Research on Cancer, and the Agency for Toxic Substances Disease Registry, all of which he said categorized brain tumors as suggestive of no association.  

The appellant's representative contends that the May 2013 VHA opinion is inadequate, because, first, the opinion focused on the NAS update.  Initially, the Board observes that the stated terms of the JMR required that the opinion to be obtained "address any intervening [NAS] updates to Agent Orange reports that might suggest a relationship between the Veteran's service and his cause of death."  Thus, to attack the opinion for complying with this directive appears disingenuous.  See Massie v. Shinseki, 25 Vet. App. 123, 131 (2011) aff'd Massie v. Shinseki, 724 F.3d 1325 (Fed. Cir. 2013) ("[The Veteran] was then represented by the same attorney who now acts as his counsel in the instant appeal.  Thus, in interpreting [the Veteran's] pleadings, the Board, although required to provide a liberal reading, was entitled to assume that the arguments presented by [the Veteran] were limited for whatever reason under the advice of counsel and that those were the theories upon which he intended to rely.").  

In this regard, the representative, in September 2013 remarks criticizing the reliance on the NAS report, cited to Court decisions dated in 2007 and 2009, i.e., published well before the December 2012 JMR.  The representative quoted: "Of particular relevance to an analysis of medical evidence supporting such a nexus are factors such as whether a medical professional finds studies persuasive, whether there are other risk factors that might be the cause of the condition for which benefits are sought, and whether the condition has manifested itself in an unusual manner [o]f particular relevance to an analysis of medical evidence supporting such a nexus are factors such as whether a medical professional finds studies persuasive, whether there are other risk factors that might be the cause of the condition for which benefits are sought, and whether the condition has manifested itself in an unusual manner."  Polovick v. Shinseki, 23 Vet. App. 48, 53 (2009).  

However, the Board notes that the physician did not rely solely on the NAS findings, but also on other resources, in particular, International Agency for Research on Cancer, and the Agency for Toxic Substances Disease Registry, which he said also showed no positive association.  Similarly, the physician in October 2010 referred to a literature search, which he said failed to show any evidence linking brain cancer to Agent Orange exposure.  

Moreover, unlike the facts in Polovick, here, there is no contrasting opinion which must be weighed against these two opinions.  In this regard, "there is no reasons or bases requirement imposed on examiners."  Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  "[E]xamination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion.")  See Monzingo v Shinseki, 26 Vet. App. 97, 106 (2012)  As indicated in the concurring opinion in Monzingo, Court decisions seeming to require an explanation for an examination to have any probative value at all were in fact addressing situations where multiple medical opinions must be weighed.  Id., at 109 (Kasold, J., concurring).

Thus, the Board finds that the terms of the remand required attention to NAS Agent Orange updates, which the physician indicated that he reviewed.  Moreover, the medical opinion, which is uncontested, and thus, need not be weighed against a competing opinion, is sufficient.  In this regard, none of the medical evidence of record, including the treatment reports, suggests that the disease was manifested in an unusual manner, nor were risk factors addressed.  Indeed, all of the articles and study reports note that the cause of brain cancer is usually unknown.  

Consideration has been given to the appellant's personal assertion that the Veteran's brain cancer was due to his active service, to include presumed herbicide exposure, and/or petrochemical exposure, which the Board finds credible.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, i.e., the cause of brain cancer, and whether a skin condition is related to the brain cancer, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Brain cancer is not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that biopsies and other specific findings is needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

Likewise, a nexus between the Veteran's service-connected skin condition and the development of a brain tumor requires medical expertise, and the only medical opinion addressing the matter indicated that there was no relationship.  The Board does not doubt the appellant's sincerity in her beliefs; the matters are simply beyond her competence as a layperson.  Similarly, the Board does not possess the necessary medical expertise to determine these matters.  See Jones v. Principi, 16 Vet. App. 219, 225 (2002) (Board must provide a medical basis other than its own unsubstantiated conclusions to support its ultimate decision); Colvin v. Derwinski, 1 Vet.App. 171 (1991) (Board is prohibited from making conclusions based on its own medical judgment).  

The evidence in the appellant's favor consists of her belief in an association between in-service exposures and her husband's brain cancer, which, as discussed above, is beyond her competence as a layperson, and an article obtained on the internet which states that "people exposed to certain chemicals, such as petrochemicals, pesticides and formaldehyde, appear to be at higher risk of developing a malignant brain tumor than those who are not exposed."  This article contained no support for this assertion, nor was any author identified.  In contrast, the NAS findings and conclusions are extensively annotated, and the current version of Dr. Bruce's article, in addition to identifying the author, cites to authority in support of the conclusion that studies are inconclusive.  

Moreover, while the representative is correct in observing that these reports show that an association has not been ruled out, the possibility of an association is not sufficient to raise a reasonable doubt.  See Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from schizophrenia deemed speculative); Hogan v. Peake, 544 F.3d 1295, 1298 (Fed. Cir. 2008) (the Board may discount the value of competent medical evidence based on factors including the lack of a definitive statement as to etiology); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (finding that a medical opinion that stated "may" also implied "may not" and was therefore speculative).  

For these reasons, the weight of the evidence is against the claim for service connection for the cause of the veteran's death, on a direct basis, as secondary to Agent Orange exposure and/or petrochemical exposure, or as secondary to a service-connected skin condition.  In short, the evidence lacking in this case is a medical opinion connecting the brain cancer, which caused the Veteran's death, to in-service events; specifically, exposure to Agent Orange or petrochemical exposure.  No such opinion has been provided by the appellant, and the Board has sought an opinion on two separate occasions, both of which ultimately found against appellant's claim.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the appellant's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

III.  DIC under 38 U.S.C.A. § 1318

VA will pay DIC benefits pursuant to 38 U.S.C.A. § 1318 if the Veteran's death was not the result of willful misconduct and, at the time of death, any one of the three following circumstances existed: 1) the Veteran was receiving or entitled to receive compensation for service-connected disability that was rated by VA as 100 percent disabling for at least 10 years immediately preceding death; 2) the Veteran had been rated 100 percent disabled since release from active duty and for at least five years immediately preceding death; or 3) the Veteran was rated as 100 percent disabled for a continuous period of not less than one year immediately preceding death and was a former prisoner of war who died after September 30, 1999.  38 U.S.C.A. §§ 1318, 5312; 38 C.F.R. § 3.22.  

The phrase "entitled to receive" means that, at the time of death, the Veteran had a service-connected disability rated by VA as totally disabling, but was not actually receiving compensation because: (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation to offset an indebtedness of the Veteran; (3) the Veteran had not received total disability compensation solely because of clear and unmistakable error in a VA decision; (4) the Veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C.A. § 1174(h)(2); (6) VA was withholding payments because the Veteran's whereabouts were unknown, but the Veteran was otherwise entitled to receive continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C.A. § 5308 but determines that benefits were payable under 38 U.S.C.A. § 5309.  38 C.F.R. § 3.22(b).  

The appellant in this case is not entitled to DIC benefits under 38 U.S.C.A. § 1318 because the Veteran did not meet any of the criteria in the applicable statute and regulation at the time of his death.  He was not in receipt of a total rating for at least 10 years immediately preceding his death.  Rather, the Veteran was in receipt of a total rating for approximately 3 years and 6 months prior to his death.  The Veteran was not in receipt of a total rating for more than five years from the time of discharge from active duty, which was in March 1970.  In addition, there is no evidence or contention that the Veteran was a prisoner of war.  

The applicable statute and regulation are clear in requiring that a total rating be in effect for ten years prior to death.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (holding that payment of government benefits must be authorized by statute).

There is no evidence or argument that the Veteran was entitled to receive compensation for service-connected disabilities rated totally disabling but was not in receipt of due to one of the reasons listed in 38 C.F.R. § 3.22(b).  By a rating action dated in September 2002, the Veteran was granted a TDIU, effective from August 9, 2002.  Notice of that decision was sent to the Veteran that same month.  He did not appeal the effective date of that decision and therefore, it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2013).  Neither the appellant nor her representative have alleged CUE in this decision.  The appellant has requested an earlier effective date for eczema at the 100 percent rate, but she has not alleged, with specificity, CUE, as to any rating decision regarding the assigning of ratings for the Veteran's service- connected eczema.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (holding that a valid claim of CUE requires specific allegations of CUE).

To the extent that the appellant or her representative have suggested that the Veteran may have been hypothetically entitled to receive a 100 percent evaluation for at least 10 years prior to his death, such hypothetical entitlement cannot serve as a basis for establishing entitlement to DIC under current law.  Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

For the reasons stated above, there is no basis under the applicable statute and regulation for entitlement to DIC benefits under 38 U.S.C.A. § 1318.  The appellant's claim must therefore be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Service connection for the cause of the Veteran's death is denied.  

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.  


____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


